DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This response is Amendments/REMARKS filed 05/02/2022.
Claims 1—20 are pending.

Double Patenting
Claims 1—20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20 of U.S. Patent No. 10733322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite broader versions of the patented claims (which are in the parent case).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4—7, 9, 12—16, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Yancey” et al. [US 2014/0366157 A1] in view of “Geris” et al. [US 9432323 B2], and further in view of “Branden” et al. [US 9998446 B2].

REGARDING CLAIMS 1, 9 & 16. Yancey disclose,
A method for multi-persona enrollment management, comprising: 
A non-transitory computer-readable medium embodying program code for multi-persona enrollment management that, when executed by a client device, directs the client device to at least: 
A system for multi-persona enrollment management, comprising: a memory device configured to store computer-readable instructions thereon; and at least one processing device configured, through execution of the computer-readable instructions, to at least:
querying, by a client device, a management computing environment to establish an alternate persona workspace in the client device [Yancey disclose establishing alternate container: see Abstract; Alternate Module 135, Container #2 and Create Container 402 (in FIGS. 1, 2, 4) with par.0007, 0018, 0035-0039, 0048-51]; and 
creating the alternate persona workspace in the client device based on a response from the management computing environment [Yancey disclose establishing alternate container: see Abstract; Alternate Module 135, Container #2 and Create Container 402 (in FIGS. 1, 2, 4) with par.0007, 0018, 0035-0039, 0048-51]; 

Yancey may not expressly disclose; but, Geris, analogues art, discloses associating an alternate persona account with the alternate persona workspace [see Abstract and FIG.1, where Geris disclose accounts associated with first and second workspaces (P and/or C): col.5. line 37 to col.6, line 3];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Yancey by incorporating the account/workspace association teaching of Geris for the benefit of providing notifications for different workspaces.

Yancey in view of Geris further disclose,
and receiving, by the client device, a notification to install at least one application in the alternate persona workspace from an account administration environment of the alternate persona account [Yancey disclose granting application access to (alternate) Container 430 (see FIGS.1, 2, 4) with par.00454-0048; See also Abstract and FIG.1 with  col.5. line 37 to col.6, line 3 of Geris]. 

Yancey in view of Geris may not expressly disclose; but, Branden, analogues art, discloses receiving a token for the alternate persona workspace from the management computing environment [Branden disclose alternate workspaces (see FIGS.2A-2B); and receiving an enterprise access token (see col.11, line 24 to col.12, line 30 with FIG.4)];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Yancey/Geris by incorporating the token of Branden for the benefit of accessing a cloud-based service platform using enterprise application authentication.

Yancey in view of Geris, and further in view of Branden further disclose claims 4-5, 12-13 & 19-20. The method, medium and system, further comprising receiving, from the account administration environment, an account services identifier for the alternate persona account; and wherein the account services identifier comprises a unique identifier for the alternate persona workspace [Yancey discloses unique container identifier: par.0023-0027, 0033. 0046-47. 0053]. 

Yancey in view of Geris, and further in view of Branden further disclose claims 6 & 14. The method and medium, further comprising forwarding the account services identifier from the alternate persona workspace to a primary persona workspace in the client device by inter-process communications [Yancey disclose establishing alternate container: see Abstract; Alternate Module 135, Container #2 and Create Container 402 (in FIGS. 1, 2, 4) with par.0007, 0018, 0035-0039, 0048-51; and for unique container identifier: par.0023-0027, 0033. 0046-47. 0053]. 

Yancey in view of Geris, and further in view of Branden further disclose claims 7 & 15. The method and medium, wherein the alternate persona workspace is separate from the primary persona workspace in the client device [Yancey separate container (see Container #1, #2 … in FIG.2); See also FIG.1 (the workspaces are different) of Geris]. The motivation to combine is the same as that of claim 1 above. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Yancey” et al. [US 2014/0366157 A1] in view of “Geris” et al. [US 9432323 B2], and further in view of “Branden” et al. [US 9998446 B2], and further in view of “Plyush” et al. [US 9716753 B2].

Yancey in view of Geris, and further in view of Branden fail to further disclose claim 8. However, Plyush, analogues art, disclose The method comprising, wherein the management computing environment controls availability of at least one application in the alternate persona workspace through an application administration call to the account administration environment [see Abstract, FIG.1 with col.6, lines 19-42].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Yancey/Geris/Branden by incorporating the API calling teaching of Plyush for the benefit of securely mitigating shared content items between multiple storage accounts belonging to a user.

Allowable Subject Matter
Claims 2, 3, 10, 11, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if, (I) they are rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, (II) terminal disclaimer is filed for overcoming the above non-statutory double patenting rejection.
Claims 3, 11 & 18 are objected based on their dependence. 
The statement of reasons for the indication of allowable subject matter can be found in the previous Office Action. 

Response to Arguments
Examiner respectfully notes that, (1) only part of the indicated allowable subject matter of claim 2 is incorporated to claim 1; and (2) the double patenting rejection is maintained (no terminal disclaimer is not filed).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434